
	

113 HR 5800 IH: Secure Data Act of 2014
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5800
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Ms. Lofgren (for herself, Mr. Massie, Mr. Conyers, Mr. Amash, Mr. O'Rourke, Mr. Sensenbrenner, Ms. DelBene, Mr. Poe of Texas, Mr. Nadler, and Mr. Holt) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		 To prohibit Federal agencies from mandating the deployment of vulnerabilities in data security
			 technologies.
	
	
		1.Short title
			This Act may be cited as the Secure Data Act of 2014.
		2.Prohibition on data security vulnerability mandates
			(a)In generalExcept as provided in subsection (b), no agency may mandate that a manufacturer, developer, or
			 seller of covered products design or alter the security functions in its
			 product or service to allow the surveillance of any user of such product
			 or service, or to allow the physical search of such product, by any
			 agency.
			(b)ExceptionSubsection (a) shall not apply to mandates authorized under the Communications Assistance for Law
			 Enforcement Act (47 U.S.C. 1001 et seq.).
			(c)DefinitionsIn this section—
				(1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and
				(2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the
			 general public.
				
